                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    AARON K. FRANCISCO,                                   CASE NO. C19-0915-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    MEGAN J. BRENNAN, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On June 17, 2019, United States
18   Magistrate Judge Michelle L. Peterson granted Plaintiff’s motion to proceed in forma pauperis.
19   (Dkt. No. 2.)
20          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss an in forma pauperis
21   complaint at any time if the action fails to state a claim, raises frivolous or malicious claims, or
22   seeks monetary relief from a defendant who is immune from such relief. Federal Rule of Civil
23   Procedure 8 provides that, in order to state a claim for relief, a pleading must contain “a short
24   and plain statement of the grounds for the court’s jurisdiction” and “a short and plain statement
25   of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1), (2).
26   Conclusory allegations of law and unwarranted factual inferences are not sufficient to state a


     MINUTE ORDER
     C19-0915-JCC
     PAGE - 1
 1   claim. Vasquez v. L.A. Cty., 487 F.3d 1246, 1249 (9th Cir. 2007). Dismissal is appropriate if a

 2   complaint fails to put forth “a cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901

 3   F.2d 696, 699 (9th Cir. 1988).

 4           Plaintiff’s complaint does not contain grounds showing that he is entitled to relief. (See

 5   Dkt. No. 6.) Plaintiff submitted a 192-page incomprehensible complaint. (See id.) In some

 6   places, it appears that Plaintiff alleges that he was discriminated against. (See id.) In others, it

 7   appears he alleges that a medical facility poisoned him and caused him to be infected with

 8   parasites that move in his body. (See id.) In order to state a cognizable claim for relief, Plaintiff
 9   must submit a short and plain statement of the alleged misconduct, supported by facts and
10   presented in a chronological, comprehensible manner. It is inappropriate for Plaintiff to submit
11   all evidence of his claim at this stage.
12           Although the Court finds that the complaint fails to state a claim upon which relief can be
13   granted, it will not dismiss a claim unless “it is absolutely clear that no amendment can cure the
14   [complaint’s] defect[s].” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995). Accordingly,
15   the Court ORDERS that Plaintiff file an amended complaint no later than 21 days from the date
16   of this order. In his amended complaint, Plaintiff must provide the Court with a short and plain
17   statement of his claim, supported by facts. He must also show how each Defendant is liable for
18   the underlying conduct. The Clerk is DIRECTED to mail a copy of this order to Plaintiff. The

19   Clerk is DIRECTED to re-note Plaintiff’s motion to appoint counsel (Dkt. No. 7) to September

20   9, 2019.

21           DATED this 19th day of August 2019.

22                                                             William M. McCool
                                                               Clerk of Court
23
                                                               s/Tomas Hernandez
24
                                                               Deputy Clerk
25

26


     MINUTE ORDER
     C19-0915-JCC
     PAGE - 2
